Exhibit 10.1

SAMPLE

Exchange Agreement

Whereas, B of I Holding, Inc. (Company) has issued non-qualified stock options
to Director on August 13, 1999 under its 1999 Amended and Restated Stock Option
Plan (1999 Plan) ;

Whereas, the administers of the 1999 Plan and the 2004 Stock Incentive Plan
(2004 Plan) find it is in the best interest of the Company to facilitate the
conversion of fully vested, in-the-money stock options into Company common
shares for the undersigned Director;

Whereas, the Company’s 2004 Plan provides for the fair value exchange of stock
option shares for restricted stock shares and the net settlement of income tax
obligations;

Therefore, by execution of this Exchange Agreement, the Company is offering the
Director the right to exchange all of his stock options detailed in Exhibit A
for a smaller number of fully vested restricted stock of the Company based upon
the fair value of the Company’s common stock on a future date (Exchange Date),
subject to the following restrictions. The right to exchange the stock options
will expire on August 13, 2009. The fair value of the Company’s common stock and
the fair value of the stock options shall be measured based upon the closing
price of the Company’s common stock on the Exchange Date. Such Exchange Date
must be selected by the Director on or before the Exchange Date has occurred. If
the Director elects to exchange his stock options for restricted stock, all
stock option shares must be exchanged (no partial exchange). The selection of an
Exchange Date is subject to the Company’s trading blackout policy. Nothing in
this Exchange Agreement is intended to extend the life of the non-qualified
stock options subject to this exchange offer and failure to provide notice of
exchange or payment for exercise stock option shares before expiration will
result in no issuance of the Company’s common stock to the Director.

Exhibit A provides the election form the Director must complete and deliver to
the Company to exercise his right to exchange his stock options for restricted
shares. If requested by the Director, the Company agrees to repurchase a number
of restricted stock shares equal to the Director’s anticipated income tax
liability.

 

 

             

 

Director               B of I Holding, Inc.



--------------------------------------------------------------------------------

Exhibit A

EXCHANGE DATE NOTICE

B of I Holding, Inc:

In connection with our Exchange Agreement dated             , 2009, please
accept this letter as notice of my intent to exchange the following option
contract in accordance with the Exchange Agreement effective on the following
Exchange Date:

Option Contract Date: August 13, 1999

Number of Shares Underlying Option Contract:

Exchange Date Selected:             , 2009

Net Settlement of Income Tax (yes / no):         

Federal Withholding %:         

State Withholding %:         

I agree that this notice shall only be effective when receipt is acknowledged
and the date approved by the Compliance Officer of B of I Holding, Inc.

 

 

Director Signature

 

Print Name

 

Date